Citation Nr: 0715616	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service condition for a left hip 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from rating decisions by the Muskogee, Oklahoma, 
RO.

The Board notes that in April 2003 the veteran filed a claim 
to reopen a previously denied claim for service connection 
for a dental/gum condition.  Although a VCAA notice letter 
relating to this claim was sent in July 2003, it does not 
appear that the RO has further acted on this claim.  
Accordingly, the matter is referred to the RO for such 
further action as may be appropriate.

REMAND

The veteran's service medical records show that in March 1944 
he was treated for a right foot injury.  The veteran has 
stated this occurred when the train he was on stopped, he and 
others got off the train, and he fell 30 feet down a steep 
culvert.  An April 2002 Board decision found that a current 
bilateral foot disability had been linked to the in-service 
injury, and service connection was granted.  The condition 
was described as degenerative joint disease with plantar 
fasciitis of each foot.

In the present case, the veteran contends that his left hip, 
right hip, and right knee disabilities should be service 
connected as secondary to his service-connected bilateral 
foot disability.  He has filed statements from two private 
orthopedic doctors who support his claim.

In an April 2006 action, the Board remanded the veteran's 
claims of service connection for further development, 
including another examination of the veteran's left hip, 
right hip, and right knee.  The Board's remand instructions 
for the examination were that the claims file must be 
reviewed by the physician prior to the examination and all 
necessary special studies or tests should be accomplished if 
deemed necessary.  The examining orthopedist should provide 
diagnoses for all current bilateral hip and right knee 
disability.  Based on a complete review of the claims folder 
and the current examination, the orthopedist should provide 
an opinion as to whether it is at least as likely as not that 
a right knee, left hip or right hip disability a) is directly 
related to the in-service March 1944 injury to the right foot 
and ankle; or (b) whether a current right knee, left hip, or 
right hip disability is proximately due to the service 
connected bilateral foot disability, or c) whether a current 
right knee, left hip, or right hip disorder has been 
permanently aggravated by the veteran's service-connected 
bilateral foot disability.  (In answering these questions, 
the physician must use the standard of proof provided by the 
Board.)  In addition, the orthopedist should reconcile any 
medical conclusion that conflicts with an opinion previously 
of record and all factors upon which the VA opinion is based 
must be set forth in the written report.

In a January 2007 examination report, the VA orthopedic 
surgeon diagnosed the veteran with severe osteoarthritis of 
the right knee, a revision hip replacement on the right side, 
and mild to moderate osteoarthritis of the left hip.  The 
examiner opined that, given the veteran's lengthy work 
history door-to-door and the other activities he pursued as 
an adult, and only a history of ankle sprain on the right, it 
was at least as likely as not that his current right hip, 
left hip, and right knee disabilities were age-related 
changes and due to his activities as an adult after 
separation from service.  He further opined that they are not 
at least as likely as not due to an ankle sprain, an injury 
of his right foot and ankle, that he sustained while on 
active duty in the service.  

The Board notes that the examiner did not address the 
opinions requested in items b and c in the remand 
instructions, nor did he include discussion in reconciliation 
of any medical conclusion that conflicts with an opinion 
previously of record as requested by the Board.  The examiner 
appears to have overlooked the fact that the        
veteran's current service-connected degenerative joint 
disease with plantar fasciitis of each foot was found by the 
Board in its April 2002 to have been linked to the March 1944 
in-service injury.  Based on the medical evidence of record 
at that time, the Board awarded direct service connection for 
the veteran's bilateral foot disability as resulting from the 
fall the veteran sustained in service.  

The Board further notes that record includes a February 2003 
letter from a private orthopedic specialist, Dr. J.M. Bazih, 
with the opinion that it is possible for an individual who 
falls and sustains metatarsal fractures to injure his hip and 
knee as well as their back.  This pertains to (the veteran's) 
World War II injury or to any other patient.  In a June 2003 
letter opinion from another of the veteran's private 
orthopedic specialists, Dr. G.W. Lambert noted that the fall 
sustained by the veteran in 1944 resulted in metatarsal 
fractures of his feet.  He stated that an injury of this type 
could result in continued orthopedic problems.  Dr. Lambert 
opined that it was very likely that this incident resulted in 
injury to the veteran's hip, knees, and back at the time of 
his injury.  He noted that the veteran had had knee surgery 
and orthopedic problems with his ankles, lumbar spine, and 
hips as well.  Dr. Lambert enclosed a copy of the February 
2003 opinion letter from Dr. Bazih, and stated that he agreed 
with Dr. Bazih.  (The Board notes that the record contains a 
November 1999 letter from Dr. Lambert relating to the 
veteran's bilateral foot disability in which he states that 
he did review the veteran's service medical records.)

The additional information and opinions that were not 
provided by the examiner relate directly to the veteran's 
contention that his bilateral hip and right knee disabilities 
relate to his service-connected bilateral foot disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

The Board additionally notes that by a December 2002 decision 
the RO denied service connection for a left hip condition.  
In that decision, the RO also determined that service 
connection for a left knee condition remained denied because 
the evidence submitted was not new and material.  In a notice 
of disagreement received in January 2003, the veteran stated 
that he disagreed with the December 2002 decision (which 
involved two issues).  Review of the record reveals that the 
RO did not send the veteran a statement of the case (SOC) 
relating to his disagreement with the denial of reopening a 
claim of service connection for a left knee condition.  In 
Manlincon v West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Thereafter, send the claims file to a 
VA orthopedic specialist (preferably the 
orthopedist who examined the veteran in 
January 2007, if he is available) for 
review and completion of the Board's 
April 2006 remand instructions.  Based on 
a complete review of the claims folder, 
the orthopedist should provide an opinion 
as to whether it is at least as likely as 
not that a right knee, left hip or right 
hip disability a) is directly related to 
the in-service March 1944 injury to the 
right foot and ankle; or (b) whether a 
current right knee, left hip, or right 
hip disability is proximately due to the 
service-connected bilateral foot 
disability, or c) whether a current right 
knee, left hip, or right hip disorder has 
been permanently aggravated by the 
veteran's service-connected bilateral 
foot disability.  (In answering these 
questions, the physician must use the 
standard of proof provided by the Board.)

In addition, the orthopedist should 
reconcile any medical conclusion that 
conflicts with an opinion previously of 
record and all factors upon which the VA 
opinion(s) are based must be set forth in 
the written report.  The orthopedist 
should specifically discuss Dr. Bazih's 
and Dr. Lambert's opinions and any other 
conflicting opinions previously of record 
to the extent that they still conflict 
with his current opinions. 

3.  Send the veteran a statement of the 
case relating to his January 2003 notice 
of disagreement with the RO's December 
2002 denial of his claim for service 
connection of a left knee condition 
because the RO concluded no new and 
material evidence had been submitted.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 



